Citation Nr: 0909355	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  02-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to payment of Dependent's Educational Assistance 
(DEA) benefits effective August 26, 1996, the date the 
claimant entered college, pursuant to Chapter 35 of Title 38, 
United States Code.  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from July 1972 to March 1974.  
The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  The Veteran died in August 1996.  

2.  Basic eligibility for DEA benefits has been established 
by a rating decision dated November 9, 2000.  

3.  The appellant was born in November 1976.  

4.  The appellant's application for DEA benefits was received 
on November 26, 2001.  

5.  Patrick Henry Community College has certified that the 
appellant enrolled in a course of study beginning August 26, 
1996.  


CONCLUSION OF LAW

The criteria are not met for payment of DEA benefits 
effective August 26, 1996, the date the claimant entered 
college.  38 U.S.C.A. §§ 3512, 5107 (West 2002); 38 C.F.R. 
§§ 21.3041(b)(2), 21.4131(d)(1).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

If the veteran's death occurs after the child's 18th birthday 
but before the child's 26th birthday, the child may elect the 
beginning date of his or her period of eligibility. The 
period of eligibility ends 8 years after the beginning date 
the child elects.  

The child can elect as a beginning date any date between the 
date of the veteran's death or the date of VA's decision that 
the veteran's death was service-connected.  38 U.S.C.A. 
§ 3512; 38 C.F.R. § 21.3041(b)(2).  

In the case of an eligible child, if the award is the first 
award of educational assistance for the program of education 
the eligible person is pursuing, the commencing date of the 
award of educational assistance is the latest of:   

(A)  The beginning date of eligibility as determined 
under § 21.3041;  

(B)  One year before the date of receipt of the claim;  

(C)  The date the educational institution certifies the 
claimant was enrolled in school;  

(D)  The effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later.  

38 C.F.R. § 21.4131(d)(1).  

The record shows that the Veteran died in August 11 1996.  
His surviving spouse flied a claim for Dependency and 
Indemnity Compensation (DIC) in August 1996.  A rating 
decision in June 1998 initially denied service connection for 
the cause of the Veteran's death and DIC benefits, and 
indicated that eligibility to DEA benefits under 
38 U.S.C., Chapter 35, was not established.  The claimant 
filed a notice of disagreement with that decision in January 
1999.  A subsequent rating decision on November 9, 2000, 
granted service connection for the cause of the Veteran's 
death (and DIC benefits) and also established eligibility to 
DEA benefits under 38 U.S.C., Chapter 35, apparently 
effective from the date of the Veteran's death in August 1996 
(DIC benefits were paid beginning in September 1996).  

In this case, at the time of the Veteran's death, the 
appellant was 19 years old; she was born in November 1976.  
Her application for DEA benefits was received on November 26, 
2001.  She does not contend that she filed a claim before 
that date.  She indicated on the form that she attended 
college from August 1996 through May 2000 - Patrick Henry 
Community College from 1996 to 1998 and Averett College from 
1998 to 2000.  Also received on November 26, 2001, was 
certification from Patrick Henry Community College that the 
appellant attended that school from August 26, 1996, through 
August 7, 1998.  

The appellant contends that the commencing date for her DEA 
benefits should be August 26, 1996.  

Applying the undisputed facts to the regulatory criteria of 
§ 21.4131(d)(1), the Board makes the following findings: 

(A)  The date of the Veteran's death: August 1996; 

(B)  One year before the date of receipt of the claim: 
November 26, 2000;  

(C)  The date the educational institution certifies the 
claimant was enrolled in school: August 26, 1996; 

(D)  The effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later: the Board assumes for 
purposes of this decision that the course was approved 
prior to the appellant's attendance.  

As set forth above, the commencing date of the award of 
educational assistance is set as the latest of the above 
dates - here, that date is November 26, 2000.  Therefore, no 
DEA benefits are payable prior to that date.  Because the 
appellant attended Patrick Henry Community College from 
August 1996 to 1998 and Averett College from 1998 to May 
2000, no DEA benefits are payable to her.  

The Board has also considered the application of 38 C.F.R. 
§ 21.4131(e), which provides an adjusted effective date for 
award of educational benefits under Chapter 35 based on an 
original claim.  In pertinent part, this paragraph provides 
that the eligible person's application for Chapter 35 
benefits will be considered as having been filed on his or 
her eligibility date if:

(1) the eligibility date is more than 1 year before the 
date of the initial rating decision that establishes the 
veteran's death is service-connected; 

(2) the eligible person files his or her original 
application for benefits under Chapter 35 with VA within 
1 year of the initial rating decision; 

(3) the eligible person claims educational assistance 
for pursuit of an approved program of education for a 
period that is more than 1 year before the date VA 
receives his or her original claim; 

(4) VA received the original application on or after 
November 1, 2000; and 

(5) The eligible person would have been eligible to 
educational assistance under Chapter 35 if he or she had 
filed a claim on his or her eligibility date. 

In this case, because the rating decision granting service 
connection for the cause of the veteran's death was dated 
November 9, 2000, and the appellant's application for Chapter 
35 educational benefits was not received until November 26, 
2001, the requirements of 38 C.F.R. § 21.4131(e) are not met, 
and the effective date of the award cannot be adjusted under 
that paragraph.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for payment of DEA benefits effective 
August 26, 1996, is denied.  

The Board is bound by the law and regulations governing VA 
benefits.  While the Board is sympathetic to the appellant's 
case - eligibility for DEA benefits was not established by 
VA until several years after the Veteran's surviving spouse 
had applied for DIC benefits - the Board does not have 
authority to grant benefits on an equitable basis.  The 
authority to award equitable relief is committed to the 
discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), 
and the Board is without jurisdiction to consider that which 
is solely committed to the Secretary's discretion.  See McCay 
v. Brown, 9 Vet. App. 183, 189 (1996).  Given the facts of 
the case, the appellant is encouraged to submit an 
application for equitable relief to VA's Secretary.  

II.  Duties to notify and to assist

The law generally imposes on VA certain notice and duty to 
assist provisions concerning claims for VA benefits.  
However, VA's General Counsel has held that there is no duty 
to notify a claimant where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, it was held that there is no duty 
to assist a claimant where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004.  

In this case, undisputed facts render the claimant ineligible 
for the claimed benefit.  Moreover, there is no additional 
evidence that would substantiate the appellant's claim 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  Therefore, the notice and duty to 
assist provisions are not applicable in this case.  


ORDER

Payment of Dependent's Educational Assistance (DEA) benefits 
effective August 26, 1996, the date the claimant entered 
college, pursuant to Chapter 35 of Title 38, United States 
Code, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


